UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1606


GEORGE MASON UNIVERSITY FOUNDATION, INC.,

                Plaintiff - Appellee,

          v.

THOMAS W. MORRIS, in his individual capacity; SHARON DUNCAN,
in her individual capacity,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cv-00848-JRS)


Submitted:   September 27, 2012            Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas W. Morris, Sharon Duncan, Appellants Pro Se. Richard J.
Cromwell, MCGUIREWOODS, LLP, Norfolk, Virginia; Dana Gene
Fitzsimons, Jr., MCGUIREWOODS, LLP, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas W. Morris and Sharon Duncan seek to appeal the

district     court’s      order    denying    their    motion      to    dismiss    the

complaint or, in the alternative, to transfer venue.                       This court

may   exercise        jurisdiction   only     over    final      orders,   28    U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292     (2006);    Fed.    R.     Civ.   P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Morris and Duncan seek to appeal is neither a final order

nor     an      appealable        interlocutory        or     collateral         order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                         We

dispense       with     oral   argument      because    the      facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                          2